Name: Commission Regulation (EC) No 493/2002 of 19 March 2002 amending Council Regulation (EEC) No 2771/75 on the common organisation of the market in eggs and Council Regulation (EEC) No 2777/75 on the common organisation of the market in poultrymeat as regards the Combined Nomenclature codes of certain products
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32002R0493Commission Regulation (EC) No 493/2002 of 19 March 2002 amending Council Regulation (EEC) No 2771/75 on the common organisation of the market in eggs and Council Regulation (EEC) No 2777/75 on the common organisation of the market in poultrymeat as regards the Combined Nomenclature codes of certain products Official Journal L 077 , 20/03/2002 P. 0007 - 0007Commission Regulation (EC) No 493/2002of 19 March 2002amending Council Regulation (EEC) No 2771/75 on the common organisation of the market in eggs and Council Regulation (EEC) No 2777/75 on the common organisation of the market in poultrymeat as regards the Combined Nomenclature codes of certain productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products(1), as last amended by Regulation (EC) No 3290/94(2), and in particular Article 2(1) thereof,Whereas:(1) Commission Regulation (EC) No 2031/2001 of 6 August 2001 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(3) amends the Combined Nomenclature for certain products.(2) Annex I to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(4), as last amended by Commission Regulation (EC) No 1516/96(5), and Article 1(1) of Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(6), as last amended by Commission Regulation (EC) No 2916/95(7), should consequently be amended.(3) The amendments should apply from the date of application of Regulation (EC) No 2031/2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1In Annex I to Regulation (EEC) No 2771/75, the line: ">TABLE>" is replaced by the following: ">TABLE>" and ">TABLE>"Article 2In Article 1(1) of Regulation (EEC) No 2777/75, CN codes " 0210 90 71 and 0210 90 79 " are replaced by CN codes " 0210 99 71 and 0210 99 79 ".Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 34, 9.2.1979, p. 2.(2) OJ L 349, 31.12.1994, p. 105.(3) OJ L 279, 23.10.2001, p. 1.(4) OJ L 282, 1.11.1975, p. 49.(5) OJ L 189, 30.7.1996, p. 99.(6) OJ L 282, 1.11.1975, p. 77.(7) OJ L 305, 19.12.1995, p. 49.